        CASE 0:20-cv-01302-WMW-DTS Doc. 103-1 Filed 04/15/21 Page 1 of 3




                           Emergency Executive Order 21-18

 Implementing a Temporary Nighttime Curfew in Anoka, Dakota, Hennepin,
                         and Ramsey Counties

I, Tim Walz, Governor of the State of Minnesota, by the authority vested in me by the
Constitution and applicable statutes, issue the following Executive Order:

On April 11, 2021, Daunte Wright died after being shot by a police officer during a traffic stop in
Brooklyn Center. Many Minnesotans met in Brooklyn Center to express their frustrations in a
peaceful and constructive manner.

While the majority of demonstrations have been peaceful, some individuals have engaged in
unlawful and dangerous activity, including looting and damaging public and private property.
These activities threaten the safety of lawful demonstrators, the surrounding communities, and
first responders. Many businesses have also suffered damage. The Brooklyn Park Police
Department was struck by gunfire, and businesses in nearby Shingle Creek Crossing and
Minneapolis were looted and damaged. The dangerous activity that occurred last night is a threat
to public safety. These actions do not reflect our values as Minnesotans. To ensure that peaceful
demonstrations can continue, we must maintain peace and safety.

Last night, the City of Brooklyn Center declared an emergency, enacted a curfew, and requested
assistance from the State. State law enforcement and National Guard resources deployed to
Brooklyn Center to provide assistance. Today, the Cities of Minneapolis and St. Paul have
declared their own emergencies and enacted their own curfews. In response to the recent civil
unrest and unlawful activity in Brooklyn Center, Minneapolis, and surrounding communities, I
declared a peacetime emergency in Emergency Executive Order 21-17. In consultation with state
law enforcement leaders and the sheriffs of Anoka, Dakota, Hennepin, and Ramsey counties, I
have determined that a temporary nighttime curfew is necessary to ensure public safety.

In Minnesota Statutes 2020, section 12.02, the Minnesota Legislature conferred upon the
Governor emergency powers to “generally protect the public peace, health, and safety” and to
“preserve the lives and property of the people of the state.” Pursuant to Minnesota Statutes 2020,



                                                1
                                                                                    Declaration - Landrum
                                                                                                  Exhibit 1
                                                                                                   000001
        CASE 0:20-cv-01302-WMW-DTS Doc. 103-1 Filed 04/15/21 Page 2 of 3


section 12.21, subdivision 1, the Governor has general authority to control the state’s emergency
management and to carry out the provisions of Minnesota’s Emergency Management Act.

Minnesota Statutes 2020, section 12.21, subdivision 3(7), authorizes the Governor to cooperate
with federal and state agencies in “matters pertaining to the emergency management of the state
and nation.” This includes “the direction or control of . . . the conduct of persons in the state,
including entrance or exit from any stricken or threatened public place, occupancy of facilities,
and the movement and cessation of movement of pedestrians, vehicular traffic, and all forms of
private and public transportation during, prior, and subsequent to . . . actual emergencies.” This
authority also extends to the direction and control of “public meetings or gatherings.”

Pursuant to Minnesota Statutes 2020, section 12.21, subdivision 3(1), the Governor may “make,
amend, and rescind the necessary orders and rules to carry out the provisions” of the Minnesota
Emergency Management Act. When approved by the Executive Council and filed in the Office
of the Secretary of State, such orders and rules have the force and effect of law during the
peacetime emergency. Any inconsistent rules or ordinances of any agency or political
subdivision of the state are suspended during the pendency of the emergency.

For these reasons, I order as follows:

       1. Nighttime Curfew. A curfew is imposed in all public places within Anoka, Dakota,
          Hennepin, and Ramsey counties during the following times:

               a. From 7:00 pm on Monday, April 12, 2021 until 6:00 am on Tuesday, April 13,
                  2021.

       2. Travel Prohibited. During the curfew, all persons must not travel on any public
          street or in any public place.

       3. Exemptions. All law enforcement, fire, medical personnel, and members of the news
          media, as well as personnel and members of community groups authorized by local
          units of government, the Minnesota Department of Public Safety, Minnesota State
          Patrol, or Minnesota National Guard, are exempt from the curfew. Individuals
          traveling directly to and from work or religious services, seeking medical care,
          fleeing dangerous circumstances, or experiencing homelessness are also exempt. All
          individuals, whether exempt or not, must comply with lawful orders from law
          enforcement.

       4. Definitions.

               a. For the purposes of this Executive Order, “travel” includes, without limitation,
                  travel on foot, bicycle, skateboard, scooter, motorcycle, automobile, public
                  transit, or any other mode of transporting a person from one location to
                  another.

               b. For the purposes of this Executive Order, a “public place” is any place,
                  whether on privately or publicly owned property, accessible to the general



                                                 2

                                                                                    Declaration - Landrum
                                                                                                  Exhibit 1
                                                                                                   000002
       CASE 0:20-cv-01302-WMW-DTS Doc. 103-1 Filed 04/15/21 Page 3 of 3


                     public, including but not limited to public streets and roads, alleys, highways,
                     driveways, sidewalks, parks, vacant lots, and unsupervised property.

       5. Enforcement. I urge all Minnesotans to voluntarily comply with this Executive
          Order. Pursuant to Minnesota Statutes 2020, section 12.45, an individual who
          willfully violates this Executive Order is guilty of a misdemeanor and upon
          conviction must be punished by a fine not to exceed $1,000 or by imprisonment for
          not more than 90 days.

Pursuant to Minnesota Statutes 2020, section 4.035, subdivision 2, and section 12.32, this
Executive Order is effective immediately upon approval by the Executive Council. It expires on
April 13, 2021 at 6:00 am or until it is rescinded by proper authority.

A determination that any provision of this Executive Order is invalid will not affect the
enforceability of any other provision of this Executive Order. Rather, the invalid provision will
be modified to the extent necessary so that it is enforceable.

Signed on April 12, 2021.



                                                _____________________________________
                                                Tim Walz
                                                Governor



Filed According to Law:



_____________________________________
Steve Simon
Secretary of State



Approved by the Executive Council on April 12, 2021:



_____________________________________
Alice Roberts-Davis                                                    Filed April 12, 2021
Secretary, Executive Council                                           Office of the Minnesota
                                                                       Secretary of State
                                                                       Steve Simon




                                                   3

                                                                                      Declaration - Landrum
                                                                                                    Exhibit 1
                                                                                                     000003
